ACCEPTED
                                                                                                   03-13-00790-CV
                                                                                                          4777696
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                               4/6/2015 4:26:58 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                       No. 03-13-00790-CV

T. Mark Anderson,                             §               IN THE THIRD
as co-executor of the estate of               §                                    FILED IN
                                                                            3rd COURT OF APPEALS
Ted Anderson, and                             §                                 AUSTIN, TEXAS
Christine Anderson,                           §                             4/6/2015 4:26:58 PM
as co-executor of the estate of               §                               JEFFREY D. KYLE
Ted Anderson, Appellants                      §                                     Clerk
                                              §
v.                                            §               COURT OF APPEALS
                                              §
Richard T. Archer, David                      §
B. Archer, Carol Archer                       §
Bugg, John V. Archer,                         §
Karen Archer Ball, and                        §
Sherri Archer, Appellees                      §               AUSTIN, TEXAS

 CROSS-APPELLEES' SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE
                              BRIEF

        Cross-Appellees ask the Court to extend the time to file their brief.

                                          A. Introduction

     1. Cross-Appellees are T. Mark Anderson, as co-executor of the estate of Ted Anderson,

and Christine Anderson, as co-executor of the estate of Ted Anderson. Cross Appellants are

Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball,

and Sherri Archer .


     2. There is no specific deadline to file this motion to extend time. See Tex. R. App. P.

38.6(d).


                                     B. Argument & Authorities


     3. The Court has the authority under Texas Rule of Appellate Procedure 38.6(d) to extend

the time to file a brief.


     4. Cross-Appellees brief was due on March 23, 2015.
  5. Cross-Appellees request an extension to file their brief, extending the time until April
10, 2015.

  7. Cross-Appellees need additional time to file their brief for the following reasons:
Family medical problems have interfered with counsel's ability to complete the brief.




                                  C. Certificate of Conference


  8. Prior to filing this motion, counsel for Cross-Appellees contacted counsel for Cross-

Appellants to discuss this matter, and Appellees do not oppose this extension.


                                       D. Conclusion

  9. For these reasons, Appellants ask the Court to grant an extension of time to file their

brief until April 10, 2015.


                                                  Respectfully submitted,


                                                  THE LAW OFFICE OF
                                                  GERALD D. MCFARLEN, PC
                                                  28 Fabra Oaks Road
                                                  Boerne, TX 78006
                                                  Phone: (830) 331-8554
                                                  Fax: (210) 568-4305
                                                  Email: gmcfarlen@mcfarlenlaw.com


                                                  BY: /s/ Gerald D. McFarlen
                                                        GERALD D. McFARLEN
                                                        State Bar No. 13604500

                                                  ATTORNEYS FOR CROSS APPELLEES
                               CERTIFICATE OF SERVICE


        I do hereby certify that on the 6th day of April, 2015, a true and correct copy of the
foregoing motion was furnished to all counsel of record in accordance with the Texas Rules of
Civil Procedure.

       .
       Laurie Ratliff
       Ikard, Golden, Jones, P.C.
       400 West 15th Street, Suite 975
       Austin, Texas 78701
       ATTORNEYS FOR APPELLEES/CROSS APPELLANTS



                                           /s/ Gerald D. McFarlen
                                           GERALD D. McFARLEN